Citation Nr: 1520472	
Decision Date: 05/13/15    Archive Date: 05/26/15

DOCKET NO.  11-16 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 10 percent for degenerative joint disease of the right acromioclavicular joint.

3.  Entitlement to a rating in excess of 10 percent for synovitis of the right knee.

4.  Entitlement to a rating in excess of 10 percent for synovitis of the left knee.

5.  Entitlement to a compensable rating for bilateral pes planus.

6.  Entitlement to a compensable rating for deviated septum.

7.  Entitlement to a total disability rating based on individual unemployability (TDIU).





REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active military duty from August 1977 to August 1981, from November 1990 to July 2002, and from February 2008 to February 2009. 

The appeal comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The Board has listed the Veteran's representative as New Jersey Department of Military and Veterans' Affairs (NJDMVA) as the most recent VA Form 21-22 of record, dated in November 2014, appointed this organization.  In December 2014, correspondence was received from Ocean County Veterans Services Bureau (OCVSB) who claimed to represent the Veteran.  In February 2015, the Board sent the Veteran a letter informing him that if he wished to appoint OCVSB to represent him, he must submit a Form 21-22 to that effect, and that if he did not, the Board would assume that NJDMVA was his representative based on the November 2014 21-22.  The Veteran did not respond to the March 2015 letter.  In March 2015, a letter was received from John P. Dorrity of OCVSB.  This letter was accompanied by a VA Form 21-22 signed by the Veteran in April 2013 appointing Mr. Dorrity as the Veteran's agent.  As that Form 21-22 predates the November 2014 Form 21-22 appointing NJDMVA, the Board cannot recognize Mr. Dorrity as the Veteran's current representative.  The Veteran is again informed that if he wishes to change his representative, a current VA Form 21-22 must be submitted.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The May 2010 rating decision on appeal denied increased ratings for the following disabilities:  degenerative joint disease of the right acromioclavicular joint; synovitis of the right knee; synovitis of the left knee; bilateral pes planus; and deviated septum.  After the Veteran perfected his appeal of these issues, he underwent VA examinations with regard to these disabilities in June 2013.  No supplemental statement of the case (SSOC) was issued following these examinations.  (An additional examination was conducted with respect to the right acromioclavicular joint disability in March 2015, and again no SSOC was issued.)  The Board finds that a remand is necessary for the issuance of a SSOC on these matters.

In a July 2010 rating decision, the RO, in pertinent part, granted service connection for PTSD and assigned an initial 30 percent rating.  The Veteran filed a notice of disagreement with respect to the initial rating of the service connected PTSD in June 2011.  He subsequently filed a claim for increased rating for PTSD in March 2012, and the RO issued rating decisions in July 2013 and June 2014 continuing the 30 percent rating.  However, a statement of the case (SOC) has not been issued with respect to the Veteran's notice of disagreement with the initial rating.

In a June 2014 rating decision, the RO, in pertinent part, denied entitlement to a TDIU.  The Veteran filed a notice of disagreement with respect to the TDIU denial in December 2014.  No SOC has been issued with respect to the Veteran's notice of disagreement.  

The appropriate Board action is to remand the issues of entitlement to an initial rating in excess of 30 percent for PTSD, and entitlement to TDIU, to the AOJ for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following actions:

1.  Issue the Veteran a SOC addressing the issues of entitlement to an initial rating in excess of 30 percent for PTSD, and entitlement to TDIU, to include notification of the need to timely file a substantive appeal to perfect his appeal on these issues.

2.  Issue the Veteran an SSOC addressing the issues of increased ratings for degenerative joint disease of the right acromioclavicular joint; synovitis of the right knee; synovitis of the left knee; bilateral pes planus; and deviated septum, to include consideration of the VA examinations conducted in June 2013 and March 2015.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

